DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (“Breuer”) (U.S. Patent Application Publication Number 2016/0262143) and Gao et al. (“Gao”) (U.S. Patent Application Publication Number 2015/0156615).
Regarding Claims 1 and 10, Breuer discloses a user equipment (UE) overheating protection method performed by UE, the method comprising: 
in response to determining that the UE (Figure 4, item 100, paragraph 0095) is experiencing an overheating condition caused by an overly high radio link configuration (paragraph 0111), sending, to a base station (Figure 4, item 200, paragraph 0100), first signaling to request a cooling configuration (Figure 4, item 319, paragraphs 0102 and 0111); and 
starting a timer of a preset timing period (paragraph 0028), 
wherein the first signaling comprises a target radio link configuration to which the UE is to be adjusted (paragraphs 0102 and 0113; i.e., the UE can request a particular service type for the target radio link configuration to lower the operating temperature); and
receiving response signaling generated by the base station directly based on the target radio link configuration to which the UE is to be adjusted (Figure 4, item 411, paragraphs 0112-0013; i.e., the base station 200 will consider the service type request from the UE 100 in addition to other factors in determining the control signal 411 to send back to the UE 100).
Breuer does not expressly disclose receiving an indication of a timer of a preset timing period sent by a base station by Radio Resource Control (RRC) signaling.
In the same field of endeavor (e.g., cellular communication techniques), Gao teaches receiving an indication of a timer of a preset timing period sent by a base station (Figure 1, item eNB) by Radio Resource Control (RRC) signaling (paragraph 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teachings of cellular communication techniques with the teachings of Breuer, for the purpose of assuring that the base station is prepared to receive the first signaling. More specifically, since the base station is the component that is providing the UE when to send the first signaling, it will be better prepared to receive that first signaling upon expiration of the time period.

Regarding Claims 3 and 12, Breuer discloses detecting a temperature of the UE at expiration of the timer (paragraph 0028).

Regarding Claim 8, Breuer discloses a user equipment (UE) overheating protection method performed by a base station (Figure 4, item 200, paragraph 0100), the method comprising: 
receiving first signaling sent by the UE (Figure 4, item 100, paragraph 0095) to request a cooling configuration (Figure 4, item 319, paragraphs 0102 and 0111), the first signaling including a target radio link configuration to which the UE is to be adjusted (paragraphs 0102 and 0113; i.e., the UE can request a particular service type for the target radio link configuration to lower the operating temperature);
generating response signaling containing the cooling configuration directly based on the target radio link configuration to which the UE is to be adjusted (Figure 4, item 410, paragraphs 0112-0013; i.e., the base station 200 will consider the service type request from the UE 100 in addition to other factors in determining the control signal 411 to send back to the UE 100); and 
sending the response signaling (Figure 4, item 411).
Breuer does not expressly disclose sending an indication of a timer of a preset timing period by Radio Resource Control (RRC) signaling.
In the same field of endeavor, Gao teaches sending an indication of a timer of a preset timing period by Radio Resource Control (RRC) signaling (paragraph 0043).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 8.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Breuer and Gao as applied to claim 1, and further in view of Hong et al. (“Hong”) (U.S. Patent Application Publication Number 2016/0006469).
Regarding Claim 4, Breuer and Gao disclose detecting a temperature of the UE at expiration of the timer by: wherein the response signaling is fed back by the base station based on the first signaling and contains the cooling configuration; and after the timer is reset, detecting the temperature of the UE at expiration of the timer (Breuer, paragraph 0028).
Breuer and Gao do not expressly disclose resetting the timer in response to receiving, before expiration of the timer, response signaling.
In the same field of endeavor (e.g., UE problem detection techniques), Hong teaches resetting the timer in response to receiving, before expiration of the timer, response signaling (paragraph 0059).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hong’s teachings of UE problem detection techniques with the teachings of Breuer and Gao, for the purpose of assuring that the most up to date temperature is measured.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Breuer and Gao as applied to claim 1, and further in view of Lee et al. (“Lee”) (U.S. Patent Application Publication Number 2020/0221289).
Regarding Claim 5, Breuer and Gao do not expressly disclose performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer.
In the same field of endeavor (e.g., UE problem detection techniques), Lee teaches performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer (Figure 8, items S807 and S809, paragraph 0103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lee’s teachings of UE problem detection techniques with the teachings of Breuer and Gao, for the purpose of preventing damage to the UE by allowing it to request further mitigation techniques if the overheating problem is not solved after the first request.

Regarding Claim 6, Lee teaches performing an operation corresponding to a result of a detection by one of: in response to the result of the detection being that the UE no longer experiences the overheating condition at expiration of the timer, sending, to the base station, third signaling indicating that the UE no longer experiences the overheating condition, and stopping the timer; or sending no signaling to the base station, and stopping the timer (paragraphs 0102-0103; i.e., the prohibit timer is only activated after the UE sends the request message to the base station).

Regarding Claim 7, Lee teaches in response to occurrence of a connection reestablishment procedure (i.e., that the temperature is sufficiently cooled down that the UE and base station can resume normal communications) before expiration of the timer, stopping the timer (paragraph 0076).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Breuer Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186